DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Response filed on 02/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.


Status of Claims
Claims 1, 7-9, 15-17, and 19-27 were previously pending and subject to an Allowability Notice mailed 12/23/2020. Applicant has submitted an Information Disclosure Statement for Examiner’s consideration. Claims 1, 7-9, 15-17, and 19-27 are currently pending and are allowed as indicated below.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 complies with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 9, and 17. Examiner noting the limitations of “forcing, by the computing device, another determination that the delivery vehicle is within the geo-fenced area after receiving the absence notification and before accessing a plurality of pre-registered alternative delivery addresses stored at the remote host server; accessing, by the computing device, the plurality of pre-registered alternative delivery addresses, wherein the accessing is contingent on the determination that the delivery vehicle is within the geo-fenced area based on the forcing a check” as the specific element not disclosed in current prior art alone or in combination. Examiner further noting the references disclosed within the IDS do not teach the limitations emphasized above. 
The following are the closest prior art:
Ekkel et al. (US 2017/0193442) teaches “assigning”, “determining”, “triggering”, “receiving”, “ascertaining”, “determining”, “selecting” and “sending” limitations of the independent claims. However, Ekkel does not teach “forcing, by the computing device, another determination that the delivery vehicle is within the geo-fenced area after receiving the absence notification and before accessing a plurality of pre-registered alternative delivery addresses stored at the remote host server”.
Perez (US 2018/0174093) teaches forcing, by the computing device, a check to determine that the delivery vehicle is within the geo-fenced area after receiving a notification. However, Perez does not teach “forcing, by the computing device, another 
Pinney (US 2009/0012802) teaches (in figure 3) retrieving a package (after a delivery attempt) from the delivery vehicle which is nearby. However, Pinney does not teach “forcing, by the computing device, another determination that the delivery vehicle is within the geo-fenced area after receiving the absence notification and before accessing a plurality of pre-registered alternative delivery addresses stored at the remote host server”.
Tsao (US 2016/0350711) teaches delivering packages to alternative locations nearby. However, Tsao does not teach “forcing, by the computing device, another determination that the delivery vehicle is within the geo-fenced area after receiving the absence notification and before accessing a plurality of pre-registered alternative delivery addresses stored at the remote host server”.
WO 2014/164831 teaches rerouting packages to an alternative attended pick up location. However, the foreign reference does not teach “forcing, by the computing device, another determination that the delivery vehicle is within the geo-fenced area after receiving the absence notification and before accessing a plurality of pre-registered alternative delivery addresses stored at the remote host server”.
Debczak (https://www.mentalfloss.com/article/78476/find-neighbors-receive-your-packages-app) teaches delivering a recipient’s packages to their neighbors when the recipient is not home. However, the non-patent literature does not teach “forcing, by the computing device, another determination that the delivery vehicle is within the geo-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628